DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claim 18, while the prior art of record discloses, teaches, or suggests determining to adjust a power consumption level of the UE; adjusting, based at least in part on determining to adjust the power consumption level and based at least in part on the at least one of the modulation and coding scheme or the number of layers, a resolution of bits, associated with the at least one uplink transmission, input to a digital-to-analog converter (DAC) of the UE or a transmission front end component (TxFE) of the UE to adjust an effective number of bits (ENOB) associated with the DAC or a number of bits (NOB) associated with the TxFE, respectively; and transmitting the at least one uplink transmission according to the adjusted ENOB or NOB. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 3 and Claim 20, while the prior art of record discloses, teaches, or suggests reducing, based at least in part on the at least one of the modulation and coding scheme or the number of layers, a first resolution of bits, associated with the at least one uplink transmission, input to a digital-to-analog converter (DAC) of the UE or a second resolution of Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 14 and Claim 30, while the prior art of record discloses, teaches, or suggests the at least one of the modulation and coding scheme or the number of layers indicates to adjust a resolution of bits, associated with the at least one uplink transmission, input to a digital-to-analog converter (DAC) of the UE or a transmission front end component (TxFE) of the UE to adjust an effective number of bits (ENOB) associated with the DAC or a number of bits (NOB) associated with the TxFE, respectively, wherein the at least one of the modulation and coding scheme or the number of layers indicate a second number of bits by which to adjust the ENOB and a third number of bits by which to adjust the NOB; and receiving, from the UE, the at least one uplink transmission based at least in part on the at least one of the modulation and coding scheme or the number of layers indicating to adjust the resolution of bits. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474